Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2021, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-16 directed to a chimeric antigen receptor and a cell comprising the chimeric antigen receptor) in the reply filed on February 26, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific chimeric antigen receptor as a chimeric antigen receptor having an scFV comprising a heavy chain variable region (VH) and a light chain variable region (VL) each comprising a set of three CDRs as recited in instant claim 1 and further comprising a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence of (GGGGS)3) in the reply filed on February 26, 2021, is acknowledged.  

Status of Claims
Claims 1-20 were originally filed on October 7, 2019. 
The amendment received on February 26, 2021, withdraws claims 17-20.  The amendment received on July 19, 2021, amended claims 2 and 4.  The amendment received on October 8, 2021, canceled claims 1-8, 12, and 16; amended claims 9 and 13; and added new claims 21-28.
Claims 9-11, 13-15, and 17-28 are currently pending and claims 9-11, 13-15, and 21-24 are under consideration as claims 17-20 and 25-28 are withdrawn from further consideration pursuant to 37 invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Priority
The present application is a continuation of U.S. Application No. 15/113,981 filed on July 25, 2016, which claims status as a 371 (National Stage) of PCT/US2014/000244 filed January 29, 2014. 

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. WO 2008/145338 A2 published December 4, 2008, in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014).  Please note that the rejection has been updated in light of Applicants’ amendments.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 9 and 13, with respect to a chimeric antigen receptor comprising a single-chain variable fragment (scFV) fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a heavy chain variable region (VH) and a light chain variable region (VL) each comprising a set of three complementarity-determining regions (CDR1, CDR2, and CDR3), where the VH CDR1, CDR2, and CDR3 have the amino acid sequence of positions 45-52, positions 70-77, and positions 116-126 of SEQ ID NO: 12, respectively, and where the VL CDR1, CDR2, and CDR3 have the amino acid sequences of positions 47-58, positions 76-78, and positions 115-123 of SEQ ID NO: 13, respectively as 
	Sahin et al. teaches antibodies useful as therapeutics for treating and/or preventing diseases associated with cells expressing CLD18 including tumor-related diseases where the antibodies have the ability of binding to CLD18 (See Sahin specification, pg. 5, 2nd to 3rd paragraphs; pg. 35, 2nd to 3rd paragraphs).  The antibodies can be whole antibodies or antigen-binding fragments thereof including single chain Fv fragments or bispecific antibodies (See Sahin specification, pg. 13, 3rd paragraph; pg. 43, last paragraph; pg. 73, 3rd paragraph).  The antibodies can be linked to other binding specificities (See Sahin specification, pg. 14, 4th paragraph; pg. 72, 3rd to 4th paragraphs to pg. 73, 1st paragraph).  For example, a bispecific molecule comprises at least one first binding specificity for CLD18, e.g., single chain Fv fragments, and a second binding specificity for an effector cell such as a binding specificity for an Fc receptor or a T cell receptor, e.g., CD3 (See Sahin specification, pg. 14, 4th-5th paragraphs; pg. 45, 3rd paragraph; pg. 72, 3rd to 4th paragraphs to pg. 73, 1st paragraph; pg. 75, 4th-5th paragraphs).  The linkage between the two binding specificities can be functionally linked such as by chemical coupling, genetic fusion, noncovalent association or otherwise (See Sahin specification, pg. 15, 2nd paragraph; pg. 72, 3rd paragraph) thereby encompassing where the single chain Fv fragments are fused to a second binding specificity for an effector cell such as CD3.  
	In preferred embodiments, chimerized forms of antibodies include antibodies comprising a combination of heavy chain variable region (VH) and light chain variable region (VL) including where the VH comprises an amino acid sequence represented by SEQ ID NO: 135 or a fragment thereof and the VL comprises an amino acid sequence represented by SEQ ID NO: 142 or a fragment thereof (See Sahin specification, pg. 23, last paragraph to pg. 24, 1st paragraph).  When comparing Sahin’s SEQ ID NO: 135 with instant SEQ ID NO: 2, there is 100% identity.  Moreover, Sahin’s SEQ ID NO: 135 comprises the VH CDR1, CDR2, and CDR3 regions having the amino acid sequences of positions 45-52, positions 70-77, and positions 116-126 of instant SEQ ID NO: 12, respectively (See positions 26-33, positions 51-58, and positions 96-106 of Sahin’s SEQ ID NO: 135, respectively).  Similarly, when comparing Sahin’s SEQ ID NO: 142 with instant SEQ ID NO: 3, there is 100% identity.  Moreover, Sahin’s SEQ ID NO: 142 
	Dotti et al. teaches that investigators developed chimeric antigen receptors (CARs) for expression on T cells more than 25 years ago (See Dotti article, abstract; pg. 1, 1st paragraph).  When the CAR is derived from an antibody, the resultant cell should combine the desirable targeting features of an antibody with the persistence, trafficking and effector functions of a T-cell (See Dotti article, abstract; pg. 2, 3rd paragraph).  As such, Dotti et al. teaches that CARS combine the antigen-binding property of monoclonal antibodies with the lytic capacity and self-renewal of T cells and have several advantages over conventional T cells (See Dotti article, pg. 2, 3rd paragraph).  In particular, CAR-T cells recognize and kill tumor cells independently of the MHC, so that target cell recognition is unaffected by some of the major mechanisms by which tumors avoid MHC-restricted T-cell recognition (See Dotti article, pg. 2, 3rd paragraph).  Moreover, Dotti et al. teaches that an example of a CAR that was designed in 1993 is to use an ectodomain from a single chain variable fragment (scFV) from the antigen binding regions of both heavy and light chains of a monoclonal antibody, a transmembrane domain, and an endodomain with a signaling domain derived from CD3-zeta (See Dotti article, pg. 2, 4th paragraph; pg. 4, 3rd to 4th paragraphs; Figures 1 and 2).  Most CARs subsequently designed and used have followed this same structural pattern with incorporation of co-stimulatory signaling endodomains (See Dotti article, pg. 2, 4th paragraph; Figures 1 and 2).  Dotti et al. also teaches that scFVs are the most commonly used ectodomains for CARs, and the affinity of the scFV predicts CAR function (See Dotti article, pg. 2, last paragraph).  The transmembrane domain is usually derived from CD3-zeta, CD4, CD8 or CD28 molecules (See Dotti article, pg. 4, 3rd paragraph).  Plus, the majority of current CAR endodomains contain an activation domain derived from CD3-zeta (See Dotti article, pg. 4, 4th paragraph).  Dotti et al. further teaches that the majority of scFV-based CARs only recognize target antigens expressed on the st paragraph).  Therefore, the teachings of Dotti et al. suggest utilizing a CAR comprising a scFV from the antigen binding regions of both heavy and light chains of a monoclonal antibody, a transmembrane domain, and an endodomain with a signaling domain derived from CD3-zeta where the utilization of this CAR-T cell offers advantages of using conventional monoclonal antibodies or T cells. 

	For claims 9 and 13, with respect to a cell comprising the chimeric antigen receptor and where the chimeric antigen receptor is on the surface of the cell as recited in instant claim 9; with respect to where the cell is an immune effector cell as recited in instant claim 10; with respect to where the cell is a T cell as recited in instant claim 11; with respect to a cell comprising the chimeric antigen receptor the chimeric antigen receptor is on the surface of the cell as recited in instant claim 13; with respect to where the cell is an immune effector cell as recited in instant claim 14; and with respect to where the cell is a T cell as recited in instant claim 15:
Sahin et al. teaches that the antibodies can be obtained directly from hybridomas which express the antibody or can be cloned and recombinantly expressed in a host cell such as a CHO cell (See Sahin specification, pg. 18, 4th paragraph).  Moreover, Sahin et al. teaches a host cell comprising a nucleic acid of the invention (See Sahin specification, pg. 29, last paragraph; pg. 57, last paragraph).  Recombinant host cells include, for example, transfectomas such as CHO cells, NS/0 cells, and lymphocytic cells (See Sahin specification, pg. 57, last paragraph; pg. 60, last paragraph).  Sahin et al. teaches that exemplary effector cells include cells of myeloid or lymphoid origin, e.g., lymphocytes (e.g., B cells and T cells) (See Sahin specification, pg. 75, last paragraph) thereby encompassing immune effector cells such as T cells.  Additionally, antibodies having two binding specificities can be encoded in the same vector and expressed and assembled in the same host cell (See Sahin specification, pg. 77, 3rd paragraph).  As such, the teachings of Sahin et al. satisfy the claim limitations as recited in instant claims 9-11 and 13-15.  
	Additionally, Sahin et al. teaches that the target cell (i.e., any undesirable cell in a subject) is a cell expressing or overexpressing CLD18 such as a tumor cell (See pg. 76, 2nd paragraph).  As discussed above for claim 1, a scFV comprises the VH and VL domains having the amino acid sequence of instant st paragraph).  Thus, in order for a CAR-T cell to target a cell expressing or overexpressing CLD18 such as a tumor cell, it must follow that the CAR is on the surface of the T cell.  Otherwise, there would be no way for the T cell to target a cell expressing or overexpressing CLD18 such as a tumor cell.  
	Dotti et al. teaches that the development of CARs for expression on T cells began more than 25 years ago (See Dotti article; abstract; pg. 2, 4th paragraph).  Dotti et al. describes the basic design of CARs, how antigenic targets are selected, and the initial clinical experience with CAR-T cells (See Dotti article; abstract; pg. 2, 4th paragraph; pg. 4, last paragraph to pg. 6, 3rd paragraph).  Moreover, Dotti et al. teaches that by utilizing the researchers “plug and play” approach, it will be possible to use a multiplicity of genetic engineering strategies that can enhance access to and killing of many different types of tumor cells (See Dotti article; pg. 2, 1st paragraph).  The tumor targeted is then altered simply by changing the specificity of the targeting receptor on the adoptively transferred effector T cells; meaning, broadly applicable strategies will be made specific for individual tumors by coupling the engineered T-cells to specific CARs (See Dotti article; pg. 2, 2nd paragraph).  Figure 1A depicts the general structure of a CAR that is expressed on the surface of a T cell including an ectodomain, commonly derived from a scFv, a transmembrane domain, and an endodomain (See Dotti article, Figure 1A).  
Furthermore, Dotti et al. teaches that the optimal T-cell subset in which to express CARs should be the subset that can traffic to tumor sites, receive appropriate co-stimulation and retain a profile predictive of prolonged in vivo survival such as a phenotypically defined T-cell subset known as Tscm (See Dotti article; pg. 6, last paragraph; pg. 7, 4th paragraph).  Alternatively, Dotti et al. teaches that T-cells can be selected for their established capacity to act as T effector cells, to enter the memory pool, 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sahin et al. does not expressly teach a specific embodiment of a cell comprising a CAR comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL comprising a set of three CDRs, where the VH CDR1, CDR2, and CDR3 have the amino acid sequence of positions 45-52, positions 70-77, and positions 116-126 of SEQ ID NO: 12, respectively, and where VL CDR1, CDR2, and CDR3 have the amino acid sequence of positions 47-58, positions 76-78, and positions 115-123 of SEQ ID NO: 13, respectively, wherein the CAR is on the surface of the cell as recited in instant claim 9; and a cell comprising a CAR comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL wherein the VH comprises SEQ ID NO: 2 and the VL comprises SEQ ID NO: 3, and wherein the CAR is on the surface of the cell as recited in instant claim 13.  However, the teachings of Dotti et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a cell comprising a CAR comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL comprising a set of three CDRs, where the VH CDR1, CDR2, and CDR3 have the amino acid sequence of positions 45-52, positions 70-77, and positions 116-126 of SEQ ID NO: 12, respectively, and where VL CDR1, CDR2, and CDR3 have the amino acid sequence of positions 47-58, positions 76-78, and positions 115-123 of SEQ ID NO: 13, respectively, wherein the CAR is on the surface of the cell as recited in instant claim 9; and a cell comprising a CAR comprising a scFV fused to a CD3-zeta transmembrane and endodomain where the scFV comprises a VH and a VL wherein the VH comprises SEQ ID NO: 2 and the VL comprises SEQ ID NO: 3, and wherein the CAR is on the surface of the cell as recited in instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sahin et al. and utilize a CAR-T cell comprising an ectodomain scFV fused to a CD3-zeta transmembrane and endodomain wherein the ectodomain scFV is substituted with a scFV comprising a VH and VL where each region comprises the CDRs and where the CAR is expressed on the surface of the T cell as recited in instant claims 9 and 13 thereby resulting in a CAR-T cell that can be used to treat tumor cells expressing or overexpressing CLD18.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CAR-T cells were known to comprise an ectodomain from a single chain variable fragment (scFV) from the antigen binding regions of both heavy and light chains of a monoclonal antibody, a transmembrane domain, and an endodomain with a signaling domain derived from CD3-zeta where the CAR is on the surface of the T cell and where the CAR-T cells were known to combine the antigen-binding property of monoclonal antibodies with the lytic capacity and self-renewal of T cells and have several advantages over conventional T cells by recognizing and killing tumor cells independently of the MHC, so that target cell recognition is unaffected by some of the major mechanisms by which tumors avoid MHC-restricted T-cell recognition as taught by Dotti et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the chimeric scFV of Sahin et al. comprises a combination of heavy chain variable region (VH) and light chain variable region (VL) including where the VH comprises an amino acid sequence represented by SEQ ID NO: 135 or a fragment thereof and the VL comprises an amino acid sequence represented by SEQ ID NO: 142 or a fragment thereof and was used to treat tumor cells expressing or overexpressing CLD18.  Therefore, utilizing a CAR-T cell comprising an ectodomain scFV fused to a CD3-zeta transmembrane and endodomain wherein the ectodomain scFV is substituted with the chimeric scFV taught by Sahin et al. would support the treatment of cancers expressing or KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 9, 11, 13, 15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al. WO 2008/145338 A2 published December 4, 2008, in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014), as applied to claims 9, 11, 13, and 15 above, and further in view of Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013), as applied to claims 21-24 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 9, 11, 13, and 15, please see discussion of Sahin et al. and Dotti et al. above. 

	For claims 21-24, with respect to where the scFV further comprises a peptide linker connecting the VH and VL wherein the peptide linker comprises the amino acid sequence (GGGGS)3:
	Sahin et al. teaches that that bispecific antibodies include diabodies, which are bivalent antibodies in which the VH and VL domains are expressed on a single polypeptide chain but using a linker that is too short to allow for pairing between the two domains on the same chain (See Sahin specification, pg. 44, last paragraph).
	Chen et al. teaches that flexible linkers are usually applied when joined domains require a certain degree of movement or interaction and are generally composed of small, non-polar (e.g., Gly) or polar (e.g., Ser or Thr) amino acids (See Chen article, pg. 4, 3rd paragraph).  The small size of these amino acids provides flexibility, and allows for mobility of the connecting functional domains (See Chen article, rd paragraph).  The incorporation of Ser or Thr can maintain the stability of the linker in aqueous solutions by forming hydrogen bonds with the water molecules, and therefore reduces the unfavorable interaction between the linker and the protein moieties (See Chen article, pg. 4, 3rd paragraph).  The most commonly used flexible linkers have sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker) (See Chen article, pg. 4, 4th paragraph).  An example of the most widely used flexible linker has the sequence of (GGGGS)n (See Chen article, pg. 4, 4th paragraph).  By adjusting the copy number “n”, the length of this GS linker can be optimized to achieve appropriate separation of the functional domains, or to maintain necessary inter-domain interactions (See Chen article, pg. 4, 4th paragraph).  Therefore, the teachings of Chen et al. suggest utilizing a short flexible “GS” linker in order to join peptide domains where an ordinary skilled artisan would routinely optimize the number of repeat units of “GGGGS” in order to achieve appropriate separation of the functional domains, or to maintain necessary inter-domain interactions.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sahin et al. does not expressly teach where the scFV further comprises a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence (GGGGS)3 as recited in instant claims 21-24.  However, the teachings of Chen et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.  Moreover, an ordinary skilled artisan would routinely optimize the “GS” linker length as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the scFV further comprises a peptide linker connecting the VH and VL where the peptide linker comprises the amino acid sequence (GGGGS)3 as recited in instant claims 21-24, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Sahin et al. and utilize a peptide linker comprising the amino acid sequence of (GGGGS)n to connect the VH and VL of the scFV in order to join the peptide domains.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the most commonly used flexible linkers were known to have sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker) where an example of the most widely used flexible linker has the sequence of (GGGGS)n as taught by Chen et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the chimeric scFV of Sahin et al. comprises a combination of heavy chain variable region (VH) and light chain variable region (VL) that uses a linker that is too short to allow for pairing between the two domains on the same chain and therefore substituting a flexible linker having the sequence of (GGGGS)n as the linker would support joining the VH and VL domains together by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
With respect to “n” number of repeat “GS” linker units, the number of repeat units of the “GS” linker is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal number of repeat units of the “GS” linker is needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the number of repeat units of the “GS” linker such as (GGGGS)3, (GGGGS)4, or (GGGGS)5 in order to achieve appropriate separation of the prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the Office fails to establish a prima facie case of obviousness because (1) the cited references fail to provide a suggestion or motivation to make the Office’s proposed modifications because there is no teaching or suggestion that a cell expressing an anti-CLDN18.2 CAR on its surface could access its target antigen given that claudin 18 is an integral transmembrane protein located within the tight junctions of epithelia and endothelia thereby impairing accessibility to CLDN18.2 and given that the size of white blood cells is larger than that of antibodies, and thus, POSITA would have believed that the claimed cell would be inoperable (See Applicant’s Response received on 10/8/21, pg. 7-8); and (2) the Office has not proffered any evidence that the proposed combination would yield predictable results and there is no support for a conclusion that a POSITA would have had a reasonable expectation of success in achieving a therapeutically useful cell expressing an anti-CLDN18.2 CAR based on the cited references because the Office’s conclusion amounts to no more than a “hope” that an anti-CLDN18.2 CAR would be useful to treat a solid tumor (See Applicant’s Response received on 10/8/21, pg. 5-6 and 8-9).  

Response to Arguments
Applicant's arguments filed 10/8/21 for claims 9-11, 13-15, and 21-24 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  The Response to Arguments in the Action mailed on 8/10/21 are incorporated herewith.  
In response to Applicant’s first argument, i.e., the cited references fail to provide a suggestion or motivation to make the Office’s proposed modifications because there is no teaching or suggestion that a cell expressing an anti-CLDN18.2 CAR on its surface could access its target antigen given that claudin 18 is an integral transmembrane protein located within the tight junctions of epithelia and endothelia thereby impairing accessibility to CLDN18.2 and given that the size of white blood cells is larger than that of antibodies, and thus, POSITA would have believed that the claimed cell would be inoperable, it is found unpersuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner would also like to point out that the claimed invention is a directed to a product and not a method of using the product.  As such, the question regarding obviousness is whether a reference or combination of references render obvious the claimed structure and not whether the intended use of the claimed product is enabled.  However, it is acknowledged that the motivation utilized in the rejection above involves treating tumor cells expressing or overexpressing claudin 18.  As discussed in the rejection above and not argued by Applicants, the general structure of a CAR-T cell where the CAR is on the surface of the T cell is well-known.  More specifically, the Dottie reference teaches that a CAR-T cell comprises an ectodomain scFV fused to a CD3-zeta transmembrane and endodomain.  Moreover, as discussed in the rejection above, the Sahin reference teaches monoclonal antibodies and scFV fragments comprising the instantly claimed VH and VL amino acid sequences.  Thus, the question is whether an ordinary skilled artisan would be motivated to insert the scFV fragment taught by Sahin into the CAR-T cell as the ectodomain scFV of Dottie with a reasonable expectation of success.  The examiner maintains that the answer is YES given that the antibodies and 
Regarding the inaccessibility of CLDN18.2 and whether this target is druggable by a CAR-T cell, it is acknowledged that Sahin et al. teaches that claudins are integral membrane proteins located within the tight junctions of epithelia and endothelia where such proteins may be barely accessible to antibodies, and then necessarily a CAR-T cell, in well-structured epithelia but become exposed on tumor cells (See Sahin specification, pg. 2, 3rd paragraph).  Similarly, in WO2013/174510 (cited by Applicants in their Response), Sahin et al. teaches that CLDN18.2 is maintained in the course of malignant transformation and thus frequently displayed on the surface of human gastric cancer cells (See Sahin specification, pg. 2, 1st paragraph).  As such, it is suggested by the cited art and the art cited by Applicants that the accessibility of CDL18 is modified in tumor cells such that becomes exposed on tumors cells expressing or overexpressing CLD18.  Additionally, Applicants fail to appreciate that the size of epithelia cells is twice as large as T cells.  Epithelial cells are about 25 microns whereas white blood cells are about 12 microns (See LabCE, “Size and Appearance of Cellular Elements,” available online at www.labce.com/spg28714_size_and_appearance_of_cellular_elements.aspx, 2 pages (accessible on 3/10/22) at pg. 1).  As such, although the size of antibodies is smaller than that of CAR-T cells, the larger size of CAR-T cells does not per se preclude an ordinary skilled artisan from being motivated to target tumor epithelial cells that express or overexpress CLD18 because the epithelial cells are twice as large as the CAR-T cells without evidence to the contrary.  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would be motivated to insert the scFV fragment taught by Sahin into the CAR-T cell as the ectodomain scFV of Dottie where such modification does not render the claimed cell inoperable.  
In response to Applicant’s second argument, i.e., the Office has not proffered any evidence that the proposed combination would yield predictable results and there is no support for a conclusion that a POSITA would have had a reasonable expectation of success in achieving a therapeutically useful cell expressing an anti-CLDN18.2 CAR based on the cited references because the Office’s conclusion amounts to no more than a “hope” that an anti-CLDN18.2 CAR would be useful to treat a solid tumor, it is In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Although it is acknowledged that obviousness should not be based on a “hope” or “cautious optimism” of achieving success as found by the Federal Circuit, one must not equate a reasonable expectation of success for obviousness as requiring absolute or guaranteed efficacy.  Moreover, as discussed supra, the examiner would also like to point out that the claimed invention is a directed to a product and not a method of using the product.  As such, the question regarding obviousness is whether a reference or combination of references render obvious the claimed structure and not whether the intended use of the claimed product is obvious.  However, it is acknowledged that the motivation utilized in the rejection above involves treating tumor cells expressing or overexpressing claudin 18.  As discussed in the rejection above and not argued by Applicants, the general structure of a CAR-T cell where the CAR is on the surface of the T cell is well-known.  In addition to the Dottie reference, Cheadle et al. teaches that the concept of an antibody-based CAT to redirect the effector functions of a T-cell was first described over 20 years ago (See Cheadle et al., Antibody Engineering: Methods and Protocols, 2nd Ed., Methods in Molecular Biology, vol. 907, p. 645-666, Springer Science+Business Media LLC (2012) at pg. 645, last paragraph).  The field has moved at pace since the initial work with a wide array of proteins shown to be potentially targetable with an equally array of CARs (See Cheadle article, pg. 645, last paragraph).  Similar to the teachings of Dottie, Cheadle et al. teaches that in their simplest configuration, CARs include a protein targeting domain (usually a scFV derived from a hybridoma or by phage display library technology) that is cloned in frame with a receptor known to be active in driving T-cell function, e.g., CD3 zeta (See Cheadle article, pg. 645, last paragraph).  Although like the other cited references, Cheadle et al. discuses limitations in CAR-T cell development, Cheadle et al. also teaches means of overcoming these limitations (See Cheadle article, pg. 646, last paragraph).  In fact, Cheadle et al. provides protocols in order to prepare CAR T-cells depending on specific parameters such as the type of vector (See Cheadle article, pg. 646, last paragraph to pg. 658).  Thus, an ordinary skilled artisan would have a reasonable expectation in making a CAR-T cells where the scFV fragment is that taught by Sahin et al.  

Accordingly, the rejections of claims 9-11, 13-15, and 21-24 are maintained as Applicants’ arguments are found unpersuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11, 13-15, and 21-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29-31, 48-49, 55, 64-67, 69-71 of copending Application No. 15/572,919 (Sahin et al. U.S. Publication No. 2018/0282389 A1) in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014) and Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013). 
Sahin et al. claims: 

    PNG
    media_image1.png
    277
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    53
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    85
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    80
    633
    media_image5.png
    Greyscale

(See Sahin claims 27, 30-31, and 48).  As such, the ‘919 claimed artificial T cell receptor constitutes the instantly claimed chimeric antigen receptor that comprises a scFV having the identical VH and VL amino acid sequences with the identical CDRs fused to a transmembrane domain, and a T-cell signaling domain that comprises SEQ ID NO: 40 (i.e., the CD3-zeta signaling domain = endodomain).  Moreover, the ‘919 claimed artificial T-cell receptor constitutes a cell comprising the CAR where the cell is an immune effector cell, where the cell is a T cell, and where the CAR is on the surface of the T cell.  Sahin’s claims 49, 55, 64-67, 69-71 encompass further embodiments, which are encompassed by the instantly claimed CAR because the instant CAR utilizes the transitional phrase, “comprising”, thereby encompassing additional components.  
	However, Sahin et al. does not claim that the transmembrane domain is a CD3 transmembrane domain, that the VH and VL domains are linked via a (GGGGS)3 linker, or a recombinant nucleic acid encoding the CAR. 

	Regarding where the VH and VL domains are linked via a (GGGGS)3 linker, please see discussion of Chen et al. above along with the motivation to use the linker.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to link the VH and VL domains by using a (GGGGS)3 linker because such “GS” linkers are well-known in the art in light of the teachings of Chen et al.
	 Regarding a recombinant nucleic acid encoding the CAR, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Sahin et al. teaches nucleic acids comprising a nucleotide sequence encoding the peptide or the T cell receptor chain or the artificial T cell receptor where the nucleic acid is RNA (See Sahin specification, pg. 8, 2nd st paragraph).  Therefore, the ‘919 claimed invention is not patentably distinct from the instantly claimed invention.  

This is a provisional nonstatutory double patenting rejection.

Applicants’ Arguments
	Applicants contend that the obviousness-type double patenting rejection over the ‘919 co-pending application should be withdrawn because it is a later-filed application (See Applicant’s Response received on 7/19/21, pgs. 9-10).

Response to Arguments
Applicant's arguments filed 7/19/21 for claims 9-11, 13-15, and 21-24 as being unpatentable over copending Application No. 15/572,919 (Sahin et al. U.S. Publication No. 2018/0282389 A1) in view of Dotti et al., Immunol. Rev. 257:35 pages (January 2014) and Chen et al., Adv. Drug Deliv. Rev. 65:1357-1369 (2013) have been fully considered but they are not persuasive.  Although, it is acknowledged that the ‘919 copending application has a later-filed effective filing date, the claimed invention is not allowable in light of the maintained 103(a) rejection above.  Therefore, this obviousness-type double patenting rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654